Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 16, 17, 19, 22-25, 27, 29, 30, 31, 33, 34, and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Legall et al (US 20190312546, hereinafter referred to as “Legall”).
Regarding claim 16, Legall discloses a clamp (Figs. 1-4, fastening staple 10) for connecting a structure to a bracket (Figs 5, 6, 9 and 10, 10 connecting a photovoltaic framework 100 to a support wall 201 of beam 200), the clamp (10) comprising: at least two legs (Figs 7 and 14, pair of flexible flanges 23 and lateral wall 18) configured to move between a first compressed configuration with the at least two legs compressed towards one another and a second engaged configuration ([0033] lines 1-14; [0077] lines 1-14; [0060] lines 1-8); and a plurality of receiver slots (Fig. 7, slot formed below hooking teeth 174 and bottom edge of jaw 15, and determined interval 14), each of the plurality of receiver slots (14 and slot between 174 and 15) formed in a respective one of the at least two legs (lateral wall 18), wherein the plurality of receiver slots (14 and slot below 174 and above 15) are configured to receive a portion of the structure and a portion of the bracket therein (Fig. 10, slots of 10 receive part of 201 and 100 adjacent to slot 202 of 201), wherein a clearance of the plurality of receiver slots for receiving the portion of the structure and the portion of the bracket in the first compressed configuration is greater than the clearance in the second engaged configuration ([0077] lines 8-14: when flexible flange 23 separated laterally by elastic deformation at compressed configuration, such clearance is greater than the determined interval 14 at at engaged configuration at Fig. 10; [0060] lines 1-8), and wherein the clamp (10) is configured to approximate the structure (100) and the bracket (200) when the plurality of legs are moved towards the second engaged configuration (Fig. 10; ([0033] lines 1-14; [0077] lines 1-14; [0060] lines 1-8).
Regarding claim 17, Legall discloses further comprising a plurality of locking tabs (Fig. 11, lateral flange 16), each of the plurality of locking tabs (16) formed in a respective one of the at least two legs (Fig. 11, 16 formed in foot 12 of 10), the locking tabs (16) configured to engage with a plurality of clamp slots ([0093] line 1: slots 202, and Fig. 4) formed in the bracket (200), wherein engagement of the plurality of locking tabs with the plurality of clamp slots prevents lateral movement of the clamp ([0061] lines 1-7: completion of a transverse sliding movement of the fastening staple 10, Fig. 4, 16 engaged to abut 200, thereby preventing lateral movement).
Regarding claim 19, Legall discloses wherein each of the plurality of receiver slots comprises a plurality of teeth (Fig. 7, hooking teeth 174; slot formed below hooking teeth 174 and bottom edge of jaw 15, and determined interval 14).  

Regarding claim 22, Legall discloses wherein the bracket (200) is part of a base assembly, and wherein the structure (100) is part of a solar panel assembly (Fig. 10, photovoltaic framework 100 in [0051] lines 1-9).

Regarding claim 23, Legall discloses wherein the clamp comprises a V-shaped clamp body (Fig. 7, fastening staple 10/clamp has V-shaped flexible flanges 23).

Regarding claim 24, Legall discloses a method of connecting a structure to a bracket with a clamp (Figs 4-6, 9 and 10, connecting beam 200 and photovoltaic framework 100 with fastening staple 10), the method comprising: applying an external force to at least two legs of the clamp to compress the legs and increase a clearance of a plurality of receiver slots for receiving a portion of the structure and a portion of the bracket (Figs 7 and 14, pair of flexible flanges 23 and lateral wall 18; [0033] lines 1-14; [0077] lines 1-14; [0060] lines 1-8, when flexible flange 23 separated laterally by elastic deformation at compressed configuration, such clearance is greater than the determined interval 14 at Fig. 10 at engaged configuration), wherein each of the plurality of the receiver slots is formed in a respective one of the plurality of legs (Fig. 7, slot formed below hooking teeth 174 and bottom edge of jaw 15, and determined interval receiving the portion of the structure and the portion of the bracket in the plurality of receiver slots (Fig. 10, slots of 10 receive part of 201 and 100 adjacent to slot 202 of 201); and removing the external force applied to the at least two legs to reduce the clearance of the receiver slots and approximate the portion of the structure and the portion of the bracket (Figs 6 and 10; [0073] lines 1-9, lateral return of the lateral walls 18 outward in the lateral direction Y).
Regarding claim 25, Legall discloses wherein removing the external force applied to the at least two legs (0073] lines 1-9) further comprises engaging a plurality of locking tabs formed in the at least two legs (Fig. 4, 16 engaged to be abutting 200, Fig. 11, 16 formed in foot 12 of 10) with a plurality of clamp slots ([0093] line 1: slots 202, Fig. 4) formed in the bracket (200) to prevent lateral movement of the clamp  ([0061] lines 1-7: completion of a transverse sliding movement of the fastening staple 10).
Regarding claim 27, Legall discloses further comprising scratching a surface of the structure and a surface of the bracket with a plurality of teeth of the receiver slots (Fig. 7, hooking teeth 174; [0081] lines 3-10).  
Regarding claim 29, Legall discloses wherein the bracket (200) is part of a base assembly, and wherein the structure (100) is part of a solar panel assembly (Fig. 10, photovoltaic framework 100 in [0051] lines 1-9).
Regarding claim 30, Legall discloses a mounting system for mounting a solar panel assembly to a base assembly (Figs 4-6, 9 and 10, beam 200 and photovoltaic framework 100 are mounted using a fastening staple 10), the mounting system comprising: a panel support structure of the solar panel assembly (100); a bracket of the base assembly (200); and a clamp (10) configured to approximate the panel support structure (100) and the bracket (200), the clamp (10) comprising: at least two legs (Figs 7 and 14, flexible flanges 23) configured to move between a first compressed configuration with the at least two legs compressed towards one another and a second engaged configuration ([0033] lines 1-14; [0077] lines 1-14; [0060] lines 1-8); and a plurality of receiver slots (Fig. 7, slot formed below hooking teeth 174 and bottom edge of jaw 15, and determined interval 14), each of the plurality of receiver slots formed in a respective one of the at least two legs (14 and slot between 174 and 15 formed in 18), wherein the plurality of receiver slots are configured to receive a portion of the panel support structure and a portion of the bracket therein (Fig. 10, slots of 10 receive part of 201 and 100 adjacent to slot 202 of 201), wherein a clearance of the plurality of receiver slots for receiving the portion of the panel support structure and the portion of the bracket in the first compressed configuration is greater than the clearance in the second engaged configuration ([0077] lines 8-14: when flexible flange 23 separated laterally by elastic deformation at compressed configuration, such clearance is greater than the determined interval 14 at Fig. 10 at engaged configuration, see also [0060] lines 1-8), and wherein the clamp is configured to approximate the panel support 9357306.1Application No.: 16/757,3866 Docket No.: B 1624.70000US01 First Preliminary Amendment structure and the bracket when the plurality of legs are moved towards the second engaged configuration (clamp (10) approximate the structure (100) and the bracket (200) when the plurality of legs are moved towards engaged configuration, Fig. 10; [0033] lines 1-14; [0077] lines 1-14; [0060] lines 1-8).
Regarding claim 31, Legall discloses further comprising a plurality of locking tabs (Fig. 11, lateral flange 16), each of the plurality of locking tabs formed in a respective one of the at least two legs (Fig. 11, lateral flange 16 formed in foot 12 of 10), the locking tabs (16) configured to engage with a plurality of clamp slots ([0093] line 1: slots 202, Fig. 4) formed in the bracket (200), wherein engagement of the plurality of locking tabs with the plurality of clamp slots prevents lateral movement of the clamp ([0061] lines 1-7: completion of a transverse sliding movement of the fastening staple 10, Fig. 4, 16 engaged to abut 200). 

Regarding claim 33, Legall discloses wherein each of the plurality of receiver slots comprises a plurality of teeth (Fig. 7, hooking teeth 174 disposed in slot formed below hooking teeth 174 and bottom edge of jaw 15, and determined interval 14).  

Regarding claim 34, Legall discloses wherein the plurality of teeth are configured to scratch the panel support structure and the bracket (Fig. 7, hooking teeth 174; [0081] lines 3-10).  
Regarding claim 37, Legall discloses wherein the clamp comprises a V-shaped clamp body (Fig. 7, fastening staple 10/clamp has V-shaped flexible flanges 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18, 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legall et al (US 20190312546, hereinafter referred to as “Legall” in view of Ash (US 20160282018, hereinafter referred to as “Ash”).
Regarding claim 18, Legall fails to disclose further comprising a plurality of alignment stops formed in the bracket, wherein the plurality of locking tabs is configured to be captured between the alignment stops when the clamp is in a partially engaged configuration.  However, Ash teaches further comprising a plurality of alignment stops (Fig. 19, end clamp 400 with the back support 460) formed in the bracket (Fig. 19, back support 460 disposed at end of bracket 220), wherein the plurality of locking tabs (16) is configured to be captured between the alignment stops when the clamp (Fig. 3, 100 and 200, Fig. 19, 400, clamp, 16 is between 460 at two ends of 200) is in a partially engaged configuration (Fig. 7 shows clamp 100 as it moves towards guide, thus as clamp 100 moves along right before being fully engaged with lower flange of solar panel module (see Fig. 10), can be considered being partially engaged).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Legall by Ash based on the rationale that because the photovoltaic framework 100 of Legall does not have any alignment stop mechanism at ends thereof (see Fig. 10), which means that the clamp 10 of Legall is relying sole on the interference engagement of the teeth on surface of 100 to stop lateral movement, however, it could be possible for 100 to slide past a particular clamp 10 because of not having an alignment stop.  On the other hand, Ash offers improvement to modify Legall by teaching an end clamp 400 with the back support 460 (Fig. 19 of Ash) mounted at the end of 220 to ensure that the clamp does not slide off the end of the structure or photovoltaic framework 100. 
Regarding claim 26, Legall fails to disclose further comprising capturing the plurality of locking tabs with a plurality of alignment stops formed in the bracket when the clamp is in a partially engaged configuration.  However, Ash teaches further comprising capturing the plurality of locking tabs with a plurality of alignment stops formed in the bracket when the clamp is in a partially engaged configuration (Fig. 19, end clamp 400 with the back support 460/alignment stops formed in the bracket, Fig. 19, 220, Figs 9 and 10 and 16A, raised portion 150, 450 / locking tabs captured between the alignment stops (450) when the clamp (Fig. 3, 100 and 200, Fig. 19, 400) is in a partially engaged configuration, Fig. 7 shows clamp as it moves towards guide, thus as clamp moves along right before being fully engaged with lower flange of solar panel module (see Fig. 10), can be considered being partially engaged).
Regarding claim 32, Legall fails to disclose further comprising a plurality of alignment stops formed in the bracket, wherein the plurality of locking tabs is configured to be captured between the alignment stops when the clamp is in a partially engaged position.  However, Ash teaches further comprising a plurality of alignment stops formed in the bracket (Fig. 19, end clamp 400 with the back support 460 formed at end of the bracket 220), wherein the plurality of locking tabs is configured to be captured between the alignment stops when the clamp is in a partially engaged position (Fig. 3, 100 and 200, Fig. 19, clamp 400, 16 is between 460s at two ends of 200; Fig. 7 shows clamp 100 as it moves towards guide, thus as clamp 100 moves along right before being fully engaged with lower flange of solar panel module (see Fig. 10), can be considered being partially engaged). 
Regarding claims 26 and 32, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Legall by Ash based on the same rationale as discussed for claim 18, thereby omitted herein for brevity.

Claim(s) 18, 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legall et al (US 20190312546, hereinafter referred to as “Legall” in view of Nuernberger et al (US 20130139869, hereinafter referred to as “Nuernberger”).
Regarding claim 18, Legall fails to disclose further comprising a plurality of alignment stops formed in the bracket, wherein the plurality of locking tabs is configured to be captured between the alignment stops when the clamp is in a partially engaged configuration.  However, Nuernberger teaches further comprising a plurality of alignment stops ([0063] lines 1-21, clip fastener opening 122) formed in the bracket ([0063] lines 1-21, rail 34), wherein the plurality of locking tabs ([0063] lines 1-21, withdrawal stop 212) is configured to be captured between the alignment stops when the clamp ([0063] line 1-21) is in a partially engaged configuration ([0063] last 4 lines:
a screw driver, may be used to resiliently deflect the withdrawal stop 212 toward the lower clip jaw 196 (so to be at partially engaged configuration)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Legall by Nuernberger based on the rationale that as taught expressly in [0071] line 1-6 and shown by Fig. 23 of Nuerberger, the clip fasteners 110 of Nuernberger appears to be less labor-intensive to install than the fastening staple 10 of Legall as shown in Figs 5 and 10.
Regarding claim 26, Legall fails to disclose further comprising capturing the plurality of locking tabs with a plurality of alignment stops formed in the bracket when the clamp is in a partially engaged configuration.  However, Nuernberger teaches further comprising capturing the plurality of locking tabs with a plurality of alignment stops formed in the bracket when the clamp is in a partially engaged configuration (  
Regarding claim 32, Legall fails to disclose further comprising a plurality of alignment stops formed in the bracket, wherein the plurality of locking tabs is configured to be captured between the alignment stops when the clamp is in a partially engaged position.  However, Nuernberger teaches further comprising a plurality of alignment stops formed in the bracket (([0063] lines 1-21, clip fastener opening 122 in the rail 34), wherein the plurality of locking tabs is configured to be captured between the alignment stops when the clamp is in a partially engaged position (0063] last 4 lines:
a screw driver, may be used to resiliently deflect the withdrawal stop 212 toward the lower clip jaw 196 (so to be at partially engaged configuration).
Regarding claims 26 and 32, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Legall by Nuernberger based on the same rationale as discussed for claim 18, thereby omitted herein for brevity.
Claim(s) 20, 21, 28, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legall et al (US 20190312546, hereinafter referred to as “Legall” in view of Wade (US 5303885, hereinafter referred to as “Wade”).

Regarding claim 20, Legall fails to disclose the clamp further comprising a cable hanger supported by a plurality of hanger apertures, each of the plurality of hanger apertures formed in a respective one of the at least two legs.  However, Wade teaches a clamp (Fig. 1, 11) further comprising a cable hanger (Fig. 1, 21, col. 3, lines 36-38) supported by a plurality of hanger apertures (Figs 1 and 3, holes through spring clip 14, and holes at 37 of 31), each of the plurality of hanger apertures formed in a respective one of the at least two legs (col. 3, lines 30-38, Fig. 1, end leg sections of clip 14 each with 21 inserted therethough).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Legall by Wade based on the rationale that because each conventional solar panel have electrical cables for transporting generated electricity, and the teaching of Legall fails to provide any support mechanism to properly support the electrical cables of the solar panel, and thus the cable hanger of Wade would be useful for supporting cable of solar panel when used in combination with a structural member 17 and a clip 14.
Regarding claim 21, Legall fails to disclose wherein the cable hanger is configured to support a cable. However, Wade teaches wherein the cable hanger (Fig. 1, 21) is configured to support a cable.  (Fig. 1, 16, Col. 3, lines 34-35, pipe 16, conduit or the like).
Regarding claim 28, Legall fails to disclose further comprising supporting a cable with the bracket.  However, Wade teaches further comprising supporting a cable with the bracket (Fig. 1, 16, Col. 3, lines 34-35, pipe 16, conduit or the like supported by spring clip 14).
Regarding claim 35, Legall fails to disclose further comprising a cable hanger supported by a plurality of hanger apertures, each of the plurality of hanger apertures formed in the respective one of the plurality of legs. However, Wade teaches further comprising a cable hanger (Fig. 1, 21, col. 3, lines 36-38) supported by a plurality of hanger apertures (Figs 1 and 3, holes through spring clip 14, and holes at 37 of 31), each of the plurality of hanger apertures formed in the respective one of the plurality of legs (col. 3, lines 30-38, Fig. 1, end leg sections of clip 14 each with 21 inserted therethough).  
Regarding claim 36, Legall discloses wherein the cable hanger is configured to support a cable.  However, Wade teaches wherein the cable hanger (Fig. 1, 21) is configured to support a cable (Fig. 1, 16, Col. 3, lines 34-35, pipe 16, conduit or the like). 
Regarding claims 21, 28, 35 and 36, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Legall by Wade based on the same rationale as discussed for claim 20, thereby omitted herein for brevity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cusson et al (US 8240109) discloses a solar panel holding clip for assembling together solar panels.  Baumgartner (EP 1787031) discloses a fixing element for fixing one part to outside on a supporting wall.  Ilzhoefer (DE 102012208480) discloses a fastening element for fastening bars of support mechanism of solar panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DING Y TAN/Examiner, Art Unit 3632  
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632